Filed Pursuant to Rule 424(b)(3) Registration No. 333-137971 PROSPECTUS 2,000,000 Shares Firepond, Inc. Common Stock This prospectus relates to the resale of up to 1,000,000 shares of our common stock and 1,000,000 shares of our common stock underlying warrants held by certain selling stockholders identified in this prospectus. All of the shares will be sold by these selling stockholders. The selling stockholders may sell their common stock from time to time at prevailing market prices. We will not receive any proceeds from the sales by the selling stockholders, but we will receive funds from the exercise of warrants held by selling stockholders, if exercised. Our common stock is currently quoted on the OTC Bulletin Board under the symbol “FPND.” The last reported sale price of the common stock on the OTC Bulletin Board on October 11, 2007 was $3.75 per share. No underwriter or person has been engaged to facilitate the sale of shares of common stock in this offering. None of the proceeds from the sale of common stock by the selling stockholders will be placed in escrow, trust or any similar account. There are no underwriting commissions involved in this offering. We have agreed to pay all the costs of this offering other than customary brokerage and sales commission. Selling stockholders will pay no offering expenses other than those expressly identified in this prospectus. The securities being offered involve a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment. See “Risk Factors” beginning on page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is October 29, 2007 You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information that is different. We are offering to sell, and seeking offers to buy, shares of our common stock only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the common stock. It is important for you to read and consider all information contained in this prospectus in making your investment decision. You should also read and consider the information in the documents we have referred you to in “Where You Can Find Additional Information” below. TABLE OF CONTENTS Page Prospectus Summary 1 The Offering 3 Summary Financial Data 4 Risk Factors 6 Special Note Regarding Forward-Looking Statements 19 Use of Proceeds 20 Price Range of Our Common Stock 20 Dividend Policy 20 Capitalization 21 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Business 36 Management 46 Certain Relationships and Related Party Transactions 52 Security Ownership Of Certain Beneficial Owners And Management 53 Description of Securities 55 Plan of Distribution 67 Legal Matters 69 Experts 69 Where You Can Find Additional Information 69 Index to Consolidated Financial Statements F-1 Unless the context requires otherwise, in this prospectus the terms “Firepond,” “we,” “us,” and “our” refer to Firepond, Inc., a Delaware corporation. We have a registered trademark in the United States for “Firepond” and have trademark applications pending relating to “Firepond CPQ,” “CPQ,” and “Configure-Price-Quote.” Other trademarks, trade names, and service marks used in this prospectus are the property of their respective owners. PROSPECTUS SUMMARY This summary provides an overview of selected information contained elsewhere in this prospectus and does not contain all the information you should consider before investing in our common stock. You should carefully read the entire prospectus, including the section entitled “Risk Factors” beginning on page 6 and our financial statements and the related notes included elsewhere in this prospectus, before making an investment decision. Our Business We are a leading provider of multi-tenant, on-demand software that automates and simplifies the process companies use to sell complex products and services. Our Configure, Price, Quote, or CPQ, software-as-a-service automates complex sales processes, improves order accuracy, and accelerates sales cycles. We have designed our CPQ product to be a low-cost Internet-based software application delivered on a subscription basis. This model allows us to provide functionality to companies of all sizes that has typically been available only to large enterprises with substantial information technology resources and budgets. Our Firepond CPQ OnDemand product offering capitalizes on our extensive expertise in sales automation software and combines it with the positive attributes of multi-tenant, Internet-based delivery. We offer our solutions on an annual or multi-year subscription basis. We sell our products by targeting selected vertical markets, currently consisting of high technology, transportation, construction machinery, agricultural equipment, and service companies selling complex products and services. Our current customers include Bell Helicopter, John Deere, G.E. Tip Trailer, Redback Networks, Rolls Royce, Symantec, and Wily (which has been acquired by Computer Associates). Prior to December 2003, our assets were owned and operated by a predecessor company, also named Firepond, Inc., during which time it suffered from inadequate management, excessive employee headcount, an inefficient product delivery model, and lack of focus. During 2004 and 2005, the company was restructured. As a part of the restructuring, we hired a new management team, and leveraging our significant existing software library and customer base, we transitioned from an enterprise-based licensed software delivery model to a multi-tenant, on-demand subscription model. Since the introduction of our Firepond CPQ OnDemand service in January 2006 through September 30, 2007, we have grown our subscription base from zero to more than 10,000 subscribers. Our Markets and Opportunities Companies with complex products typically require a lengthy, consultative sales process to convert a lead into an order. This process often involves numerous meetings between a company’s sales, engineering, manufacturing, finance, and other departments before a product recommendation can be made or quoted to a targeted customer. This approach is both time consuming and error prone, driving additional costs into the sales process and eroding profit margins, competitiveness, and time to market. The process is further complicated because companies store their product and customer data over multiple platforms in multiple formats and in disparate locations, causing difficulty in accessing and manipulating that data. Sales automation software originally emerged to reduce the complexity of the sales process and improve sales productivity for large corporations. The role of such software is to match the customer’s needs to available product attributes while enforcing rules and constraints to assure the product can be delivered as quoted. As this market need evolved, configuration vendors added proposal, quotation, and pricing functionality to augment the effectiveness and usability of their core configuration engines. These sophisticated applications, however, required significant cash outlays for the initial purchase and ongoing maintenance, limiting it to large corporations with significant information technology resources. The software-as-a-service, or on-demand, model affords businesses of any size the ability to centralize and simplify complex selling processes and deploy a platform for aggregating, bundling, and pricing complex products and services across all sales channels. -1- We believe the emergence of multi-tenant, on-demand applications has the potential to transform the enterprise applications software industry, enabling faster deployment, higher return-on-investment, and lower total cost of ownership. Furthermore, we believe the on-demand model expands the addressable market opportunity by making business applications more affordable for divisions of large corporations, middle-market companies, and small businesses. According to Gartner, Inc., worldwide total revenue for software-as-a-service within the enterprise software markets is projected to surpass 5.1 billion in 2007, a 21% increase over 2006, and reach $11.5 billion by 2011. Our Solution Firepond CPQ OnDemand has been our primary product focus since its launch in January 2006. Firepond CPQ OnDemand allows our subscribers to build detailed quotes and proposals customized to their customer’s specific needs in real-time. We enable a company to manage all the processes, images, and data required to present product offerings accurately and consistently in the form of highly customized, branded proposals to prospects and customers across all sales channels. We believe our solution enables our customers to experience a number of key benefits, including the following: • Automated complex sales processes. Our solution provides sales representatives with timely, relevant, and accurate information from multiple departments enabling the capture of information on a real-time basis. • Increased order accuracy. Our software solution centralizes product specifications and pricing options, assuring that sales channels are quoting accurate order information. • Accelerated sales cycles. Our solution allows sales representatives to manage multiple sales simultaneously and close sales faster by facilitating quick turnaround in product recommendations, pricing, proposals, and financing. • Lowered cost of ownership. Our subscription-based service significantly reduces a company’s cost of accessing our application by eliminating the need for expensive hardware, software, and internal IT support. Our Strategy Our goal is to be the leading provider of multi-tenant, on-demand software applications that improve a company’s sales efficiency and associated business processes. Key elements of our strategy include the following: • grow our sales organization to provide broader market coverage and reach more customers; • expand the number of vertical markets that we currently address; • deepen our relationships and increase business with our existing customer base; • expand and continue to enhance our product offerings; and • pursue strategic alliances and acquisitions. Corporate Information We were incorporated in Delaware in August 2005 as FP Technology Holdings, Inc. In September 2005, we acquired all of the operating assets, assumed certain liabilities, and hired all of the employees of Firepond, Inc., a technology company that was founded in 1983, or Old Firepond. In March 2006, we became a wholly owned subsidiary of AFG Enterprises USA, Inc., or AFG, an inactive public company. In June 2006, AFG merged into us, and we were the surviving company in the merger. In connection with the reorganization, we changed our name to “FP Technology, Inc.” On June 18, 2007 we changed our name to “Firepond, Inc.” We maintain our principal executive offices at 205 Newbury Street, Suite 204, Framingham, Massachusetts 01701 and our telephone number at that location is (508) 820-4300. Our website is www.firepond.com. Information on our website does not constitute part of this prospectus. -2- The Offering Common stock offered by selling shareholders 2,000,000 Common stock outstanding 8,349,239 Use of proceeds We will not receive any proceeds from the sale of the common stock, but we will receive funds from the exercise of warrants by selling stockholders. OTC Bulletin Board symbol FPND The number of shares of our common stock to be outstanding after this offering is based on 8,349,239 shares outstanding as of September 30, 2007, but does not include the following: • 1,706,000 shares of common stock reserved for issuance and available for grant under our 2006 Stock Incentive Plan, or the 2006 Plan; • 2,385,714 shares of common stock issuable upon exercise of outstanding warrants with a weighted average exercise price of $7.00 per share; • 800,000 shares of common stock issuable upon conversion of senior secured convertible notes due January 2009, which have a conversion price of $7.00. -3- Summary Financial Data The following table sets forth our summary financial data. The summary statement of operations data for each of the two fiscal years in the period ended June 30, 2007 and the summary balance sheet data as of June 30, 2007 have been derived from our audited financial statements included elsewhere in this prospectus. The summary statement of operations data for the eight-month period ended June 30, 2005 is derived from our audited financial statements not included in this prospectus. You should read this data together with our financial statements and related notes included elsewhere in this prospectus and the information under “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Our historical results are not necessarily indicative of results expected for any future period, and our interim results are not necessarily indicative of results for the full fiscal year. Fiscal Period Ended June 30, 2005 2006 2007 (8 months) Statement of operations data (in thousands): Enterprise revenue $ 2,841 $ 3,310 $ 2,455 OnDemand revenue - 452 2,170 Total revenue 2,841 3,762 4,625 Cost of revenue 1,269 1,945 2,072 Gross profit 1,572 1,817 2,553 Selling, general, and administrative expenses 1,344 3,165 6,308 Research and development 1,118 1,835 2,225 Restructuring and other special charges 177 (16 ) (14 ) Settlement of claims (647 ) (1,712 ) (148 ) Operating loss (420 ) (1,455 ) (5,818 ) Interest expense (128 ) (3,068 ) (5,040 ) Extinguishment of debt expense (1) - - (13,705 ) Other income (expense) 28 503 1,293 Net loss from continuing operations (520 ) (4,020 ) (23,270 ) Gain (loss) on disposal of discontinued operations 2,561 (763 ) - Net income (loss) $ 2,041 $ (4,783 ) $ (23,270 ) Reconciliation of net income (loss) to normalized EBITDA (in thousands): (2) Net income (loss) 2,041 (4,783 ) (23,270 ) Legal settlement (647 ) (1,712 ) (148 ) Interest expense 128 3,068 5,040 Other (income) expense (28 ) (503 ) (1,293 ) Depreciation and amortization 106 2,382 1,346 Gain (loss) on disposal of discontinued operations (2,561 ) 763 - Non-recurring expenses (1) - - 13,705 Normalized EBITDA (2) $ (961 ) $ (785 ) $ (4,620 ) (1) Represents the $13.7 million non-cash extinguishment of debt expense associated with the CAP Financing. -4- (2) “Normalized EBITDA” is a financial measure that is not in accordance with, or an alternative for, results prepared in accordance with generally accepted accounting principles, or GAAP. This non-GAAP financial measure should only be viewed as a supplement to our GAAP net loss or results of operations. We present this non-GAAP financial measure primarily as a supplemental performance measure because we believe it facilitates operating performance comparisons from period-to-period as it excludes certain non-cash items that are not representative of our core operations. Because this non-GAAP financial measure has limitations as an analytical tool, you should not consider this measure in isolation or as a substitute for analysis of our results as reported under GAAP. Combined as of June 30, 2005 Consolidated as of June 30, 2006 Consolidated as of June 30, 2007 Balance sheet data (in thousands): Cash and equivalents $ 24 $ 831 $ 690 Working capital deficit (2,814 ) (6,130 ) (1,675 ) Total assets 5,883 55,701 8,720 Long term debt, net of unamortized discount 2,000 – 1,368 Total stockholders’ equity (deficit) 296 (1,111 ) 2,849 -5- RISK FACTORS Investing in our securities involves a high degree of risk. You should carefully consider the following risk factors and all other information contained in this prospectus before purchasing our securities. The risks and uncertainties described below are not the only ones facing us. Additional risks and uncertainties of which we are unaware, or that we currently deem immaterial, also may become important factors that affect us. If any of the following risks occur, our business, financial condition, or results of operations could be materially and adversely affected. In that case, the trading price of our common stock could decline, and you may lose some or all of your investment. Risks Relating to Our Business We incurred losses in the past, and we may not be able to achieve or maintain profitability in the future. We incurred a net loss of approximately $4.8 million during the fiscal year ended June 30, 2006 and a net loss of approximately $23.3 million during the fiscal year ended June 30, 2007. We may not be able to achieve or maintain profitable operations, and we may continue to incur significant losses in the future. We also expect that our operating expenses will continue to increase in the future as we expand our on-demand business. As a result, we also will have to increase our revenue to offset these expected increases in costs and expenses. You should not consider our revenue growth in recent periods as indicative of our future revenue growth. We have incurred operating losses and a decrease in available cash and cash equivalents, raising substantial doubt about our ability to continue as a going concern. We incurred a net loss of $23.3 million for the fiscal year ended June 30, 2007.We had cash and cash equivalents of approximately $700,000 as ofJune 30, 2007 andrestricted cash of approximately $1.2 million as of June 30, 2007. Our cash flow from operating activities may be insufficient to meet our operating needs and other payment obligations. We also expect continued spending on capital expenditures consistent with anticipated requirements for operations, infrastructure, and personnel as well as our need to develop enhanced products or services. In the next 12 months at least one of our debt facilities will mature, and we have no current commitment to refinance that facility or free cash to repay that debt upon maturity. Our ability to meet our debt obligations and continue operations as presently structured, however, will likely depend upon our ability to obtain refinancing of our debt on or prior to maturity or otherwise identify new or additional financing. We believe, based upon current cash balances, forecasts of cash flows from future operations, and our estimated net proceeds from our proposed equity offering, that we will have sufficient capital resources to operate our business for at least the next 12 months. Beyond the next 12 months, additional financing may be required to fund working capital and our business plan, and such additional financing may not be available. As a result of these liquidity issues, among others, our auditors have raised substantial doubt about our ability to continue as a going concern. Our consolidated financial statements do not include any adjustments related to the recoverability of recorded asset amounts that might be necessary as a result of this uncertainty. As a result of receiving this opinion from our independent public accountants, we may experience possible adverse effects from our customers, on our creditworthiness, or on investor confidence, any of which may have a material adverse effect on our business and the trading price of our common stock.
